     Case 2:20-cv-00152-GMN-NJK Document 22 Filed 05/29/20 Page 1 of 5



 1   STEPHEN J. ERIGERO (SBN 11562)
     stephen.erigero@rmkb.com
 2   TIMOTHY J. LEPORE (SBN 13908)
     timothy.lepore@rmkb.com
 3   ROPERS MAJESKI KOHN & BENTLEY
     3753 Howard Hughes Pkwy., Ste. 200
 4   Las Vegas, NV 89169
     Telephone:      (702) 954-8301
 5   Facsimile:       (213) 312-2001
 6   ALLAN E. ANDERSON (pro hac vice)
 7   allan.anderson@arentfox.com
     ARENT FOX LLP
 8   555 West Fifth Street, 48th Floor
     Los Angeles, California 90013-1065
 9   Telephone: 213.629.7400
     Facsimile: 213.629.7401
10   Attorneys for Defendant
11   WALMART INC.

12
13                              UNITED STATES DISTRICT COURT
14                                      DISTRICT OF NEVADA
15
16   KORTNEY OLSON,                              Case No. 2:20-cv-00152-GMN-NJK
17                        Plaintiff,             UNOPPOSED MOTION TO
                                                 EXTEND TIME TO RESPOND TO
18   v.                                          INITIAL COMPLAINT
19   WALMART STORES INC. AND                     (Fourth Request)
     WONDER NATION,
20                                               Complaint served: February 7, 2020
                          Defendants.            Current response date: May 29, 2020
21                                               New response date: June 28, 2020
22                                               Judge: Gloria M. Navarro
                                                 Magistrate Judge: Nancy J. Koppe
23
24
25
26
27
28
                                                         UNOPPOSED MOTION TO EXTEND TIME TO
     2:20-cv-00152-GMN-NJK                                     RESPOND TO INITIAL COMPLAINT
      AFDOCS/22200571.1
     Case 2:20-cv-00152-GMN-NJK Document 22 Filed 05/29/20 Page 2 of 5



 1          According to Local Rule IA 6-1 of the United States District Court for the
 2   District of Nevada, Walmart Inc., owner of the subsidiary that owns the trademark
 3   Wonder Nation ( “Defendant”), with Plaintiff’s consent, respectively requests that
 4   the Court extend Defendant’s time to respond to Plaintiff’s Complaint. This is
 5   Defendant’s fourth and anticipated final request in view of the Parties’ draft
 6   settlement agreement.
 7                  MEMORANDUM OF POINTS AND AUTHORITIES
 8          On January 22, 2020, Plaintiff filed a Complaint with the United States
 9   District Court for the District of Nevada. On February 7, 2020, Plaintiff caused
10   copies of the Summons and Complaint to be delivered and served on Defendant.
11          Plaintiff, who originally filed her complaint pro se, retained counsel and
12   granted Defendant multiple 30-day extensions of time, which the Court granted,
13   pursuant to which Defendant had until May 29, 2020 to answer, move to dismiss or
14   strike, or otherwise respond to Plaintiff’s Complaint.
15          Plaintiff and Defendant have been in settlement discussions, which are
16   currently ongoing. The Parties have a draft settlement agreement.
17          In an effort to resolve this matter and continue their discussions, Plaintiff and
18   Defendant have agreed to extend Defendant’s response deadline by an additional
19   30-days from Defendant’s current response date, pursuant to which Defendant shall
20   have until June 28, 2020 to answer, move to dismiss or strike, or otherwise respond
21   to Plaintiff’s Complaint. The Parties expect to finalize their draft settlement
22   agreement over the next few weeks. Plaintiff’s counsel is not yet admitted in
23   Nevada, nor has he retained the services of local counsel in this jurisdiction.
24          The Parties’ settlement negotiations and interests in resolving this dispute
25   serve as just cause for the filing of this request. Defendant reserves the right to file
26   an answer, motion or dismiss or strike, or other responsive pleading prior to its June
27   28, 2020 deadline.
28   //
                                                            UNOPPOSED MOTION TO EXTEND TIME TO
     2:20-cv-00152-GMN-NJK                      -2-               RESPOND TO INITIAL COMPLAINT
      AFDOCS/22200571.1
     Case 2:20-cv-00152-GMN-NJK Document 22 Filed 05/29/20 Page 3 of 5



 1          Therefore, Defendant respectfully moves this Court for an extension until
 2   and including June 28, 2020 to answer, move to dismiss or strike, or otherwise
 3   respond to the Complaint filed in this matter.
 4
     Dated: May 28, 2020                      ROPERS MAJESKI KOHN &
 5                                            BENTLEY PC AND ARENT FOX LLP
 6
 7
 8                                        By: /s/ Allan E. Anderson
                                            STEPHEN J. ERIGERO (SBN 11562)
 9                                          TIMOTHY J. LEPORE (SBN 13908)
10                                            ALLAN E. ANDERSON
11                                            Attorneys for Defendant
                                              WALMART INC.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        UNOPPOSED MOTION TO EXTEND TIME TO
     2:20-cv-00152-GMN-NJK                    -3-             RESPOND TO INITIAL COMPLAINT
      AFDOCS/22200571.1
     Case 2:20-cv-00152-GMN-NJK Document 22 Filed 05/29/20 Page 4 of 5



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                       UNITED STATES DISTRICT COURT
14                               DISTRICT OF NEVADA
15
16   KORTNEY OLSON,                        Case No. 2:20-cv-00152-GMN-NJK
17                 Plaintiff,              [PROPOSED] ORDER TO EXTEND
                                           TIME TO RESPOND TO INITIAL
18   v.                                    COMPLAINT
19   WALMART STORES INC. AND               Complaint served: February 7, 2020
     WONDER NATION,                        Current response date: May 29, 2020
20                                         New response date: June 28, 2020
                   Defendants.
21                                         Judge: Gloria M. Navarro
                                           Magistrate Judge: Nancy J. Koppe
22
23
24
25
26
27
28
     Case 2:20-cv-00152-GMN-NJK Document 22 Filed 05/29/20 Page 5 of 5



 1         The Court, having reviewed Walmart Inc. (“Defendant”)’s Unopposed
 2   Motion to Extend Time to Respond to Plaintiff Kortney Olson’s Initial Complaint,
 3   and finding that just cause exists to extend Defendant’s deadline to answer or
 4   otherwise respond to the Complaint, hereby orders as follows:
 5         Defendant shall have to, and including, June 28, 2020 to answer or otherwise
 6   respond to the Complaint.
 7
 8                                                 IT IS SO ORDERED.
 9
10
                                                   Honorable Nancy J. Koppe
11                                                 United States Magistrate Judge
12
                                                   Dated: May 29, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
